NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, 16/822,615, was filed on March 18, 2020, is a division of 13/752,010, filed January 28, 2013, and claims priority from Provisional Application 61/591,707, filed January 27, 2012.  
The effective filing date is before the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to invent” rules prior to the enactment of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
This Notice of Allowability is in response to Applicant’s communication of April 5, 2022.
Claims 1,3-5,7,12-15 and 21 are currently pending, of which claims 1 and 12 are independent.  Independent claims 1 and 12 have been amended, as have dependent claims 3, 4, 7, 13, and 14.  Also, independent claim 18 and dependent claims 2, 8-11, and 16-20 are newly cancelled. Dependent claim 6 was previously cancelled.  New dependent claim 21 has been added.
All pending claims have been examined on the merits.  

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
The term “sub-account” is not given a specific definition in the claims or specification, so the Examiner has interpreted the term based on the definitions of the term in the non-patent literature cited in the attached PTO-892 form:
UC Davis Finance & Business. "Sub-Accounts". © 2018 UC Regents.
Daniel Liberto. "Sub Account". Investopedia.com. Last updated February 28, 2021.
UC Irvine Division of Finance and Administration, Accounting & Fiscal Services. "Sub Account Guide". © 2022 UC Regents.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Re: Claim Rejections - 35 USC § 101
Applicant’s amendments to the independent claims 1 and 12 have overcome the 35 USC § 101 grounds of rejection.
More specifically, the Applicants amended the independent claims in accordance with the Examiner’s suggestion in the previous Office Action, that the Applicants amend the independent claims to recite additional technical features directed to a graphical user interface or to a specific data structure, for example the features of the Graphic User Interfaces (GUIs) shown in Figures 3A, 3B, or 3C, and described in para. [0051]-[0055] of the Application’s US PG-PUB 2020/0219073 A1. 
More specifically, the Applicants amended the independent claims to recite additional technical features directed to the graphical user interface, and also to the image capture feature.

Re: Claim Rejections - 35 USC § 103
In a previous Office Action, Applicant’s amendments to the independent claims overcame the cited prior art of record, and so the 35 USC § 103 rejection was withdrawn. 
The following newly-cited art made of record (but not relied upon) is considered pertinent to applicant's disclosure. 
The Jurss reference is a co-pending application, that was reviewed to search for double patenting issues.  The Examiner holds that a double patenting rejection based on this reference would not be appropriate, because the claims in the present application are non-obvious from the claims in the cited reference.
The Grassadonia references do not qualify as prior art due to their late effective filing dates.  The Ungerland reference does not expressly teach the claimed feature of “capture an image of a check”.
US 10,643,191 B2 to Jurss. 
US 2019/0378112 A1 to Grassadonia. See abstract:
The method includes determining suggested financial sub-accounts that relate to a financial account associated with the user and suggested balances of the suggested financial sub-accounts based on a transaction history of the user associated with the related financial account. The method includes presenting suggested financial sub-accounts in the user interface.

US 2018/0005229 A1 to Grassadonia. See abstract:
Users can maintain logical and physical separation of funds maintained in a single account. The account can include the entire balance of a user's funds, but the user can split the funds between several, physically separated sub-accounts that have balances related to the entire balance of the account. Financial transactions, including credit and debit transactions, can then target sub-accounts that the user established.

US-2022/0036338-A1 to Ungerland et al. See para. [0032]:
The transaction core engine 110 may then provide the secure image to payee device 106. Upon receiving the secure image, the payee device may provide the secure image to a payor device 108. For example, the payee device may send the secure image in an electronic message or display the secure image in a manner that allows the payor device to capture the secure image. In embodiments, a payor device 108 may be a mobile device, a smart phone, a tablet computer, a cell phone, a laptop, a computer, or any other type of general computing device as described with respect to FIG. 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAL I SHARON whose telephone number is (571)272-5614. The examiner can normally be reached M-F 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

July 15, 2022